NUMBER 13-22-00380-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                            IN RE DARREN LEE CAPISTRAN


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                 Before Justices Benavides, Hinojosa, and Silva
                  Memorandum Opinion by Justice Hinojosa1

        Relator Darren Lee Capistran filed a pro se petition for writ of mandamus seeking

to compel the Goliad County District Clerk and administrators for the Texas Department

of Criminal Justice to correct his jail time credit. We dismiss the petition for writ of

mandamus for lack of jurisdiction.

        In a criminal case, to be entitled to mandamus relief, the relator must establish


         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
both that the act sought to be compelled is a ministerial act not involving a discretionary

or judicial decision and that there is no adequate remedy at law to redress the alleged

harm. See In re Meza, 611 S.W.3d 383, 388 (Tex. Crim. App. 2020) (orig. proceeding);

In re Harris, 491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding) (per curiam);

In re McCann, 422 S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the

relator fails to meet both requirements, then the petition for writ of mandamus should be

denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207,

210 (Tex. Crim. App. 2007) (orig. proceeding).

       Article V, § 6 of the Texas Constitution delineates the appellate jurisdiction of the

courts of appeals, and states that the courts of appeals “shall have such other jurisdiction,

original and appellate, as may be prescribed by law.” TEX. CONST. art. V, § 6(a); see

Powell v. Hocker, 516 S.W.3d 488, 491 (Tex. Crim. App. 2017) (orig. proceeding). The

main source of original jurisdiction for the courts of appeals is provided by § 22.221 of the

Texas Government Code. See TEX. GOV’T CODE ANN. § 22.221; In re Cook, 394 S.W.3d

668, 671 (Tex. App.—Tyler 2012, orig. proceeding). In pertinent part, this section provides

that the intermediate appellate courts may issue writs of mandamus against specified

judges in our district and “all other writs necessary to enforce the jurisdiction of the court.”

TEX. GOV’T CODE ANN. § 22.221(a), (b); see In re State ex rel. Best, 616 S.W.3d 594, 599

& n.3 (Tex. Crim. App. 2021) (orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that we lack jurisdiction over this original proceeding. We have no

jurisdiction to issue a writ of mandamus against individuals or entities other than those


                                               2
specified in the government code unless it is necessary to enforce our jurisdiction. See

TEX. GOV’T CODE ANN. § 22.221(a), (b); see, e.g., In re Carson, 12 S.W.3d 886, 887 (Tex.

App.—Texarkana 2000, orig. proceeding) (concluding that the court lacked mandamus

jurisdiction over the operating officer of an inmate trust fund); In re Washington, 7 S.W.3d

181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding) (per curiam) (“We have

no jurisdiction to issue a writ of mandamus against a district clerk unless such is

necessary to enforce our jurisdiction.”); see also In re Ghose, No. 14-20-00464-CR, 2020

WL 3863188, at *1 (Tex. App.—Houston [14th Dist.] July 9, 2020, orig. proceeding) (per

curiam) (mem. op., not designated for publication) (concluding that the court lacked

mandamus jurisdiction against a jail). Accordingly, we dismiss relator’s petition for writ of

mandamus for lack of jurisdiction.



                                                                LETICIA HINOJOSA
                                                                Justice
Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
22nd day of August, 2022.




                                             3